DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments, arguments, and remarks submitted on October 11, 2021, in which claims 1-6, 8, 21-26, & 28 are presented for further examination.
Claims 7, 9-20, 27, & 29 have been cancelled.
Claims 1, 4, 6, 8, 21, 26, & 28 have been amended.

Response to Arguments
Applicant's arguments filed October 11, 2021 have been fully considered but they are not persuasive. See Examiner’s response below.
With respect to Claim 1, applicant appears to assert that the cited art of record does not teach “forwarding the received request to another service layer node of the communications network having a closer proximity to the data on which the requested data analytics operation is to be performed”.  Examiner respectfully disagrees.  Rag teaches [0028] an analytics request transmitted to another data source, wherein this data source is node within the communications network.  Given the broadest reasonable interpretation, the language “closer proximity” can be interpreted to include a variety of things, wherein in the cited art [0028] data repositories maintained by the provider constitutes “closer proximity”.  Therefore, the cited art of record does in fact teach “forwarding the received request to another service layer node of the communications network having a closer proximity to the data on which the requested data analytics operation is to be performed”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 21-26, & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghaven et al. (US Pub. No. 2015/0370872 A1) in view of CONVIDA (WO 2016/044581 A1).
In respect to Claim 1, Rag teaches:
a method performed by a service layer node of a communications network, (Rag teaches [FIG. 5A, FIG. 6, 0062] nodes within a communication network.) Raghavan teaches [FIG. 6, 0062] a service layer node of a communications network, wherein the computing node is a service layer node within the illustrated communications network (604).
the method comprising: receiving, from a device via the communications network, a request to perform a data analytics operation on data, the request identifying a type of data analytics capability capable of performing the requested data analytics operation, Raghavan further teaches [0049] identification of a type of data analytics capability, wherein Raghavan teaches a management module pertaining to results of performing analysis.
the request further comprising one or more parameters required by the identified type of data analytics capability, the required parameters being specified in a profile defined for the identified type of data analytics capability, (Rag teaches [FIG. 5A, 0013] performing data analytics based upon defined features, wherein these features are parameters associated with the data analytics.) Raghavan goes further to teach [0049] the required parameters specified in a profile defined for the identified type of data analytics capability, wherein a report parameter manager comprises a repository of parameters to be used in generating analytical reports.
(Rag teaches [0061] providing interaction with the database using an application programming interface.) Finally, Raghavan teaches [0049, 0061] conversion of data based on the parameters or profile associated with a particular analytical data request whether it be time periods, geographic region, etc.
forwarding the received request to another service layer node of the communications network having a closer proximity to the data on which the requested data analytics operation is to be performed; (Rag teaches [0028] an analytics request transmitted to another data source, wherein this data source is node within the communications network.  Given the broadest reasonable interpretation, the language “closer proximity” can be interpreted to include a variety of things, wherein in the cited art [0028] data repositories maintained by the provider constitutes “closer proximity”.)
(Rag teaches [0017] usage of a third-party, wherein this usage is indicia of forwarding the request for performance.)
receiving, from the other service layer node, a result of the requested data analytics operation on the data; and sending the result to the device (Rag teaches [0047] providing results of performing data analytics.)

wherein the profile defined for the identified type of data analytics capability further comprises a mapping to the application programming interface of a data analytics capability of the requested type;
However, CONVIDA teaches:
wherein the profile defined for the identified type of data analytics capability further comprises a mapping to the application programming interface of a data analytics capability of the requested type; (CONVIDA teaches [0006-0011] APIs for a variety of analytic types including security, charging, data management, discovery, etc.)
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the teachings of CONVIDA into the system of Rag.  One of ordinary skill in the art would be motivated to provide a system which allows devices to access more services and exchange data with more platforms, thus giving application and device developers more possibilities in terms of what can be built with the internet of things.  This will also allow more information exchange to become possible, devices will be able to access more services, and a wider range of services can be created.
As per Claim 2, Rag teaches:
wherein the received request further comprises the data on which the data analytics operation is to be performed (Rag teaches [FIG. 5A, 0013] performing data analytics based upon defined features, wherein these features are parameters associated with the data analytics.)



wherein the received request comprises a uniform resource indicator associated with the data on which the data analytics operation is to be performed, and wherein the method further comprises retrieving, based on the uniform resource indicator, the data on which the data analytics operation is to be performed (Rag teaches [0025] uniform resource locators for performing data analytics.)
As per Claim 4, Rag teaches:
wherein the method is performed by a data analytics service of the other service layer node (Rag [FIG. 5A])
As per Claim 5, Rag teaches:
wherein the data analytics service interfaces with a plurality of different types of analytics capabilities (Rag teaches [FIG. 5A] a variety of types of data analytics.)
As per Claim 6, Rag teaches:
further comprising converting, based on the profile of the identified type of data analytics capability, the received request into a request that conforms to an application programming interface of a data analytics capability of the requested type, wherein the converting is performed by an interface converter of the data analytics service that interfaces with the analytics capability of the requested type
As per Claim 8, Rag teaches:
wherein the requested data analytics operation is performed at the other service layer node by the requested data analytics capability in accordance with a subscription associated with the requested data analytics operation (Rag teaches [0027] utilization of a subscription plan.)

Claims 21-26 & 28 are the apparatus claims corresponding to method claims 1-6 & 8 respectively, therefore are rejected for the same reasons noted previously.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        January 5, 2022